Citation Nr: 0412279	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-14 654	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected traumatic arthritis of the left ankle resulting 
from tibia and fibula fractures, status post internal 
fixation, currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected residuals of an old fracture of the second lumbar 
vertebra with traumatic arthritis, currently evaluated as 30 
percent disabling.  

3.  Entitlement to an increased rating for the service-
connected chondromalacia of the left knee, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to a compensable rating for the service-
connected calluses of the left fifth metatarsal, plantar 
surface.

5.  Entitlement to a compensable rating for the service-
connected bilateral hearing loss.  

6.  Entitlement to a compensable rating for the service-
connected bilateral inguinal hernia, status post surgical 
repair.  

7.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to January 
1958 and from April 1958 to February 1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 RO decision.  This appeal is being 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  The VCAA redefined the obligations of VA 
with respect to its duties to notify and assist a claimant.  
For example, the VCAA requires VA to notify the claimant and 
his representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate his claim.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

Remand is warranted in this appeal to ensure that the veteran 
has been afforded adequate notice, to ensure that all 
pertinent medical evidence is associated with the claims file 
and to obtain contemporary medical opinions as to the 
severity of the disabilities at issue.

First, after a preliminary review of the record on appeal, 
the Board finds that, despite a letter to the veteran in 
October 2002, the RO has not properly apprised him of the 
redefined obligations of the VA, as contained in the VCAA, in 
regard to his increased rating claims.  Thus, on remand, the 
RO must ensure compliance with the notice and duty to assist 
provisions contained in the VCAA, to include sending any 
additional letters to the veteran and obtaining any 
additional medical or other evidence, as deemed appropriate.  
Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence is needed from him 
and what the VA has done and will do to assist him in 
substantiating his claims of entitlement to increased ratings 
for the disabilities at issue.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With regard to notice, it is further noted that the rating 
criteria pertinent to the spine were amended during the 
pendency of the veteran's appeal.  See revisions effective 
September 23, 2002 and September 26, 2003, published at 
67 Fed. Reg. 54,345-49 (August 22, 2002); 67 Fed. Reg. 
51,454-58 (August 27, 2003).  Pursuant to governing legal 
precedent, when a new statute is enacted or a new regulation 
is issued while a claim is pending before VA, VA must first 
determine whether the statute or regulation identifies the 
types of claims to which it applies.  If the statute or 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-03 (November 19, 2003), citing to Landgraf v. 
USI Film Products, 511 U.S. 244 (1994).  In this case, 
although the veteran was advised as to the changes in the law 
effective in 2002, just prior to the receipt of his claim, he 
has not been advised as to the changes effective 
September 26, 2003.  Nor has the RO considered the propriety 
of application of the most recent revisions to his appeal.  
Thus, additional notice and RO adjudication is needed to 
avoid prejudicing the veteran.

Second, the veteran disagrees with the ratings assigned to 
his service-connected disabilities, which he claims prevent 
him from being able to maintain employment.  VA examinations 
were conducted in January 2003.  Although the orthopedic 
examination includes range of motion findings relevant to the 
lumbar spine and left knee, the examination report does not 
adequately address the veteran's pain on use or during flare-
ups, if any.  DeLuca v. Brown, 8 Vet. App. 202 (1995)(wherein 
the Court essentially stated that range of motion loss due to 
pain on use or during flare-ups must be considered in rating 
a disability).  An examination should adequately portray -- 
in terms of the degree of additional range of motion loss due 
to pain on use or during flare-ups (see 38 C.F.R. § 4.40) -- 
the functional loss resulting from service-connected 
disability, as well as consider other factors such as 
weakened movement, excess fatigability, and incoordination 
(as set forth in 38 C.F.R. § 4.45).  See DeLuca, supra.  
Moreover, the examiner did not furnish an opinion as to the 
effect of the veteran's lumbar spine or lower extremity 
disabilities on his employability.  In light of the 
foregoing, the RO should arrange for the veteran to undergo 
another VA examination.  Prior to the examination, the RO 
should obtain any additional pertinent treatment records 
indicated by the veteran, to include updated VA treatment 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  This includes advising the 
veteran as to what specific evidence and 
information, if any, he is responsible for 
providing to VA and what evidence VA will 
obtain on his behalf; requesting him to 
submit any relevant evidence in his 
possession; and, assisting the veteran by 
obtaining identified evidence to 
substantiate his claims of entitlement to 
increased ratings for the disabilities at 
issue.  

2.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA), and the approximate dates of 
treatment, relevant to evaluation of the 
veteran for lumbar spine, lower 
extremities, hearing loss, and hernia 
complaints.  After receiving this 
information and any necessary releases, 
the RO should take all appropriate steps 
to obtain copies of identified records for 
association with the claims file, to 
include any updated VA treatment records.  

3.  The RO should arrange for the veteran 
to undergo VA examination(s) by the 
appropriate physician(s) in order to 
determine the current nature and severity 
of his service-connected lumbar spine and 
lower extremity disabilities.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be accomplished.  All 
clinical findings should be reported in 
detail in the examination report, and a 
complete rationale for all opinions 
expressed should be provided.  

(a)  Pertinent to the lumbar spine and 
left knee, the examiner should report 
active and passive ranges of motion and 
include comment as to the presence and 
degree or absence of any objective 
evidence of pain, as well as the presence 
and degree or absence of incoordination, 
weakness, fatigue, atrophy or skin 
changes.  The examiner should comment as 
to the presence or absence of additional 
functional impairment on use or during 
flare-ups.  The examiner should comment 
as to the presence or absence of 
ankylosis.  

(b)  Pertinent to the lumbar spine, the 
examiner should specifically identify any 
evidence of neuropathy or other 
neurological deficit due to the service-
connected disability, to include 
characteristic pain, demonstrable muscle 
spasm, and absent ankle jerk.  In 
addition, the examiner should elicit 
history concerning the frequency and 
duration of incapacitating episodes 
necessitating bed rest and treatment by a 
physician.  

(c)  The examiner should identify the 
location, size and appearance of any 
scarring on the lower extremities, to 
include commenting on whether such are 
deep, caused limited motion, associated 
with underlying soft tissue damage, 
associated with frequent loss of covering 
of skin over the scar, or, whether such 
are tender or painful on palpation.  The 
examiner should otherwise comment on any 
limitation of function residual to 
scarring.

(d)  The examiner should also comment on 
the nature and severity of left 
metatarsal callous manifestations, and 
the degree of resulting functional loss, 
if any.

(e)  Pertinent to the lumbar spine and 
lower extremities, the examiner should 
furnish an opinion in regard to the 
impact of the service-connected 
disabilities on the veteran's ability to 
work.  The examiner is further requested 
to comment on whether the veteran's 
subjective complaints are supported by 
and consistent with the clinical evidence 
of record.  In this regard the examiner 
is requested to include comments relevant 
to the nature and overall degree of 
disability resulting from manifestations 
of left ankle, lumbar spine, left knee 
and left metatarsal disabilities.

4.  The RO should then review the claims 
file and ensure that the completed 
examination report is responsive to the 
questions asked on remand and otherwise 
ensure that all notification and 
development action required by the VCAA 
and its implementing regulations, to 
include obtaining any additional 
examinations needed to fairly adjudicate 
the veteran's appeal, is fully complied 
with and satisfied.  

5.  Upon completion of the foregoing, the 
RO should re-adjudicate the veteran's 
claims for entitlement to increased 
ratings and a TDIU, based on a review of 
the entire evidentiary record.  Such re-
adjudication should include consideration 
of both sets of revisions made to the 
criteria used for evaluating 
intervertebral disc syndrome and spinal 
disabilities.  If the benefits sought are 
not granted to the veteran's satisfaction, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and afford them an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

